Citation Nr: 0732919	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
cancer, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral ear 
disability, to include as manifested by pressurization 
problems, secondary to nasopharyngeal cancer.

3.  Entitlement to service connection for a disability 
manifested by dry mouth and loss of salivary glands function, 
secondary to nasopharyngeal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Nasopharyngeal cancer was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

2.  A bilateral ear disability, to include as manifested by 
pressurization problems, was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service, nor 
caused or chronically aggravated by a service-connected 
disability.

3.  A disability manifested by dry mouth and loss of salivary 
glands function was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service, nor caused 
or chronically aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  Nasopharyngeal cancer was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  A bilateral ear disability, to include pressurization 
problems, was not incurred in, or aggravated by, active 
service, nor proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3, 3.310 (2007).

3.  A disability manifested by dry mouth and loss of salivary 
glands function was not incurred in, or aggravated by, active 
service, nor proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of January 2003, March 2003, July 2005, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence, requested 
that he submit any additional evidence in his possession 
pertaining to the claims, provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).


Legal Analysis

1.  Nasopharyngeal Cancer

The veteran asserts that service connection is warranted for 
nasopharyngeal cancer that he contends is due to the Agent 
Orange that he was exposed to while serving in Vietnam.  As 
to whether the veteran served in Vietnam, the only DD Form 
214 of record demonstrates that he had approximately four 
years of foreign service and that he received the Vietnam 
Campaign Medal, as well as the Republic of Vietnam Cross of 
Gallantry unit award.  Therefore, in resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran had service in Vietnam during the Vietnam Era.

However, the evidence of record does not establish that the 
veteran's cancer was related to such Vietnam service.  In 
this regard, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this case, 
private treatment records reflect that the veteran was 
diagnosed with nasopharyngeal cancer in 1998.  However, the 
Board observes that the disabilities that have been 
positively associated with Agent Orange do not include 
nasopharyngeal cancer.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
As noted above, the Secretary of Veterans Affairs, in 
November 1999, specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for nasal/nasopharyngeal cancers and respiratory 
cancers (other than certain respiratory cancers)  See, 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Therefore, 
the veteran is not entitled to a grant of service connection 
on a presumptive basis for his nasopharyngeal cancer.

The Board again notes that even if , as in this case, the 
statutory presumptions are inapplicable, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the veteran has not presented any competent 
clinical evidence that specifically relates his particular 
case of nasopharyngeal cancer to Agent Orange exposure or any 
other incident of his military service.  Service medical 
records are negative for nasopharyngeal cancer, and as noted 
above, nasopharyngeal cancer was initially demonstrated years 
after service.  In the absence of demonstration of continuity 
of symptomatology, or competent clinical evidence relating 
the nasopharyngeal cancer to service, the initial 
demonstration of nasopharyngeal cancer is too remote from 
service to be reasonably related to service.  There is no 
medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service, 
or any other incident of service, and his nasopharyngeal 
cancer.  As such, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
nasopharyngeal cancer is related to Agent Orange exposure in 
Vietnam, or any other incident of the his service, on a 
direct incurrence basis.

In conclusion, although, the veteran asserts that his 
nasopharyngeal cancer was due to Agent Orange exposure in 
Vietnam, he is not competent to provide an opinion requiring 
medical knowledge, such as medical etiology or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent medical of 
record fails to establish that the veteran's nasopharyngeal 
cancer is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for nasopharyngeal cancer, to include 
as secondary to Agent Orange exposure.

2.  Ear Disability

The veteran asserts that service connection is warranted for 
a bilateral ear disability, secondary to his nasopharyngeal 
cancer.  In order to establish service connection on a 
secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2007).  In this case, the 
veteran contends that he experiences ear pressurization 
problems in both his right and left ear.  According to the 
veteran, his otolaryngologist told him that such symptomology 
was a result of tissue that was scarred during the radiation 
treatment that he received for his nasopharyngeal cancer.  A 
private March 2002 treatment record reflects that the veteran 
reported to have pressure discomfort in his ears, 
particularly on the left side.   Additionally, the veteran, 
during his January 2004 VA Agent Orange examination reported 
that since 2000 he had experienced difficulty in pressurizing 
his left ear and that he felt that such problem was secondary 
to treatment for his cancer.  However, as discussed above, 
service connection has not been established for the veteran's 
nasopharyngeal cancer.  Moreover, it has not been contended, 
and there is no clinical evidence to support a finding, that 
the ear disability at issue is related to any other service-
connected disability.  Therefore, the Board finds that 
service connection on a secondary basis for an ear 
disability, to include as manifested by pressurization 
problems, cannot be established.

The Board also notes that because the clinical evidence of 
record does not reflect that the veteran experienced an ear 
disability in service or that such condition is etiologically 
related to any incident of his service, that the veteran is 
also not entitled to a grant of service connection on a 
direct incurrence basis.

In conclusion, despite the veteran's assertions as to the 
etiology of his current bilateral ear disability, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board finds 
that the competent evidence of record fails to establish that 
the veteran's ear disability, to include ear pressurization 
problems, is related to his active military service, nor 
proximately due to, or aggravated by, a service-connected 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral ear disability, 
to include as manifested by pressurization problems, 
secondary to nasopharyngeal cancer.

3.  Disability Manifested by Dry Mouth and Loss of Salivary 
Glands Function

The veteran asserts that service connection is warranted for 
a disability manifested by dry mouth and loss of salivary 
glands function, secondary to his nasopharyngeal cancer.  
Indeed, a January 2004 VA Agent Orange examination report 
reflects that the veteran indicated that he had lost the 
saliva in his mouth and had to drink a lot of water and that 
such condition was permanent.  

However, as discussed above, the service connection has not 
been established for the veteran's nasopharyngeal cancer.  
Moreover, it has not been contended, and there is no clinical 
evidence to support a finding, that the veteran's dry mouth 
and loss of salivary glands function is related to any other 
service-connected disability.  Therefore, the Board finds 
that the veteran is not entitled to a grant of service 
connection on a secondary basis for dry mouth and loss of 
salivary glands function.

The Board also notes that because the clinical evidence of 
record does not reflect that the veteran experienced a 
disability manifested by dry mouth or loss of salivary gland 
function in service or that such condition is etiologically 
related to any incident of his service, that the veteran is 
also not entitled to a grant of service connection on a 
direct incurrence basis.

In conclusion, despite the veteran's assertions as to the 
etiology of his dry mouth and loss of salivary glands 
function, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Thus, the 
Board finds that the competent evidence of record fails to 
establish that the veteran's disability manifested by 
salivary glands function is related to his active military 
service, nor caused or aggravated by a service-connected 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a disability manifested by 
dry mouth and loss of salivary glands function, secondary to 
nasopharyngeal cancer.


ORDER

Entitlement to service connection for nasopharyngeal cancer, 
to include as secondary to Agent Orange exposure is denied.

Entitlement to service connection for a bilateral ear 
disability, to include pressurization problems, secondary to 
nasopharyngeal cancer is denied.

Entitlement to service connection for a disability manifested 
by dry mouth and loss of salivary glands function, secondary 
to nasopharyngeal cancer is denied.



____________________________________________
U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


